Citation Nr: 1442138	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11 04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left leg disorder.  

2.  Entitlement to service connection for a right leg disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and personality disorder.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from July 2008 to October 2008.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left leg disorder, right leg disorder, and an acquired psychiatric disorder, to include bipolar disorder and personality disorder.  

During the pendency of this claim, the appellant has been diagnosed with bipolar disorder, depressive disorder, personality disorder, and mood disorder.  Although a claimant may identify a particular mental condition on the claims form accompanying her application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  " Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since she has been diagnosed with several psychiatric disorders, the claim has been recharacterized as an acquired psychiatric disorder.  It is now reflected as such on the title page.  

In April 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims that service connection is warranted for left and right leg disorders based on service incurrence.  She also claims that she has an acquired psychiatric disorder that is due to service or in the alternative, she has a preexisting psychiatric disorder that was aggravated by her active service.  

At the outset, it is important to note that the appellant was seen on numerous occasions in service with complaints of joint and muscle pain, specifically her left and right legs.  She also had complaints of pain in the left arm and her back.  She continues to complain of the bilateral leg pain to this date.  She was diagnosed with arthralgia of the knees, tibia, fibula, and overuse syndrome in service.  Since service, she has been diagnosed with mild chondromalacia and fibromyalgia.  Although she has been diagnosed with numerous disorders related to her knees, there have also been examiners who have not been able to make a determination as to the etiology of her leg complaints.  A VA examination is warranted.  

Additionally, the appellant has been diagnosed with numerous psychiatric disorders.  It is noted that prior to service, the appellant was a foster child and had ongoing psychological sessions.  A diagnostic impression at age 16 was rendered of adjustment disorder with mixed anxiety and depressed mood.  She also was said to have attention-deficit hyperactivity disorder (ADHD).  There was no evidence of record showing a diagnosis prior to entering service.  While in service, she was diagnosed with ADHD, combined type, existing prior to service (EPTS), by history, depressive disorder, not otherwise specified (NOS), EPTS, by history, and adjustment disorder.  She was medically discharged from service as she failed to meet the physical standards.  Shortly after service, she was diagnosed with bipolar disorder, depressive disorder, and anxiety.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002).  Congenital or developmental disorders and personality disorders are not diseases or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2013).  However, service connection may be granted for defects of developmental origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). 

The exact etiology of the appellant's psychiatric disorder is unclear; whether it was incurred in service, whether it preexisted service and was aggravated therein, if it occurred after service, or whether her adjustment/personality disorder was superimposed by a psychiatric disorder during service.  Therefore, a VA mental disorders examination is necessary in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of above, the appellant should be afforded a VA examination to determine the etiology of her bilateral leg disorder.  All indicated studies are to be performed.  In connection with the examination, the claims folder, to include Virtual VA and VBMS e-folders, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, Virtual VA and VBMS e-folders, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's bilateral leg disorder is the result of service or was otherwise causally related to her service.  The examiner should address the diagnoses of arthralgia made in service, and also all other diagnoses such as fibromyalgia, chondromalacia, and arthritis made since service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Following completion of the development requested in paragraph 1, above, the appellant should be afforded a VA mental disorders examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  All indicated studies are to be performed.  In connection with the examination, the claims folder, to include Virtual VA and VBMS e-folders, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, Virtual VA and VBMS e-folders, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's acquired psychiatric disorder is the result of service, was otherwise causally related to her service, or whether preexisted service and if so, whether it was aggravated (permanently increased in severity beyond the natural progress of the disorder) by her active service.  The examiner should also opine as to whether there is clear and unmistakable evidence both that any acquired psychiatric disorder pre-existed service and was not aggravated during service.  The examiner should address all of the psychiatric diagnoses made of record.  

If the Veteran has an adjustment/personality disorder, the examiner should opine whether there was any superimposed acquired psychiatric disorder in connection with the adjustment/personality disorder.  If so, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the identified superimposed psychiatric disorder is related to the Veteran's active service.   

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  Following completion of the above and any other development or action deemed necessary, the RO should readjudicate the claims on appeal.  If the claims remain denied, the appellant and her attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

